Application to destroy all records of the former Children’s Court of Delaware County for the years from 1935 through 1952 granted except as to those involving adoption and guardianship proceedings, children born out of wedlock and mental defectives, unless a permanent record by microphotography is first made and permanently retained together with proper indices (see Judiciary Law, § 89, subd. 1, par. [a]). Application to destroy certain records of the Family Court of Delaware County granted. Herlihy, P. J., Staley, Jr., Sweeney, Kane and Main, JJ., concur.